Douglas, J.,
concurring. While I concur in the judgment of the majority, I would also reverse the trial court’s denial of prejudgment interest and attorney fees. Further, I would remand the case to the trial court for trial solely on the issue of punitive damages. Only when we start allowing these additional sanctions as compensation and punishment for discriminatory practices against women (and minorities) will the practice not be so prevalent. How else will the laudatory goal of equal pay for equal work and equal opportunity for promotion and advancement ever be reached? Herein, a jury heard all of the evidence and the surrounding facts and did the best it could with what it was permitted to decide.
Resnick and F.E. Sweeney, JJ., concur in the foregoing concurring opinion.